DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Improper Amendment in Reissue
	The application filed 15 May 2019 proposes to amend the claims but does not comply with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications.  See MPEP 1453.  In particular, in reissue sets of single brackets (and not strikethroughs) should be used for deleted language . 37 CFR 1.173(d)(1).  Similarly, sets of double brackets (e.g., claim 2’s “[[1]]”) are not permitted and should be single brackets.  
Further, newly added claims should be completely underlined (including the claim number) throughout prosecution of this reissue since they are matter added by reissue. 37 CFR 1.173(d)(2).  Finally, the claim identifier for the added claims should be “(NEW)” throughout prosecution. See MPEP 1453(V)(C).   

Statement under 37 CFR 3.73(b)
	A review of the 3.73 Statement received 31 January 2020 shows the statement to have the wrong recorded Reel/Frame numbers for the assignment to Nikos Mouylards.  A revised 3.73 Statement is requested. 

Drawings
	The drawings are objected to because: 
Fig. 10A is objected to because both leadlines of 1058 ( brace) and 1059 (shock absorber) appear to go to the same structural element.  
Further, sheet 10 of the drawings is objected to because of the inclusion of the term “Fig. 10” on the sheet.  The figures on sheet 10 are Figs. 10A-10C.  There does not appear to be a Fig. 10 as evidenced by the “Brief Description of the Drawings” section of col. 2, lines 14-48, which lacks a description for Fig. 10.  The term “Fig. 10” should be deleted on sheet 10.    
No new matter should be entered.
In reissue corrected drawing sheets must comply with MPEP 1413 and 37 CFR 1.173 and no new matter should be entered.  Finally, examiner reminds applicant that the specification should be corrected to support any changes to the drawings.    

Claim Objections
Claims 1 is objected to because of the following informalities:  
The substituted term “support” in amended claim 1 does not have support in the specification.  The term “support’ appears only at col. 8, lines 33-43.  There, it is in relation to the “L shaped support brackets.”  The L shaped support brackets (col. 8, lines 33-43) are not disclosed as being collapsible with the inner envelope upon disassembly as required by claim 1.   
Further, in reissue, each claim amendment must be accompanied by an explanation of support in the specification.  MPEP 1453(II) citing 37 CFR 1.173(c).  Here, the Remarks received 15 May 2019 do not provide a support section for the amendment to claim 1 and new claim 22.     


Specification
The disclosure is objected to because of the following informalities:
At col. 2, lines 59-60, the sentence “Top 14 has a top 34 and four sides . . .”  should be   -- Top 14 has a top portion 34 and four sides . . .--.  
At col. 8, lines 44-45, the sentence “FIG. 10 illustrates yet another embodiment . . .” should be --FIGS. 10A to 10C illustrates yet another embodiment . . .--.   
Appropriate correction is required.

Reissue Oath/Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The reissue oath/declaration filed with this application is defective because it fails to specifically identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP 1414-1414.01.  As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue.  In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  However, 
The Declaration signed by Qizhong Guo and the Substitute Statement in Lieu of Declaration signed by Benjamin Haglund, both received 31 January 2021, have as their error statements that claim 1 was broadened because “it is too narrow.”  These error statements are not accepted because they do not identify a word or phrase which makes the patent wholly or partly inoperative or invalid.   
Claims 1-22 are rejected as being based upon a defective reissue oath/declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.

Recapture
Claims 1-6, 8-14, and 22 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See case law listed at MPEP 1412.02.  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02(II) establishes a three-step analysis for recapture as follows:

1.  Determine whether, and in what respect, the reissue claims are broader in scope than the original, patented claims;
2.  Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and



As to step 1, amended independent claim 1 invokes broadening because it is broader in one aspect than the patented independent claim 1. In particular, claim 1 has been amended by deleting “rigid element” and substituting --support--.  
As to step 2, in application 14/815,394 in the amendment received 30 June 2016, applicant argued that the applied reference Salemie (US 7,712,998) did not disclose a “‘rigid element’” and “[t]hus the ‘at least one rigid element configured to collapse with the inner envelope upon disassembly at least partially protecting the inner envelope and helping the inner envelope maintain a shape’ as claimed in claim 1 does not exist within the reference” at page 9 of the amendment.  Thus, applicant surrendered the limitation of “rigid element” by arguing this specific limitation to overcome an applied reference.   
As to step 3, the substituted limitation of --support-- is considered to be not materially narrower than “rigid element” because in claim 13, which depends upon claim 1, the “rigid element” is claimed as either a “base,” “top,” or “stiffening panel.”  While a “base” or “stiffening panel” can be construed as a support, an honest reading of the word “support” would not encompass a “top.” (Examiner does not see how, in for example Fig. 1, the rigid top (14) supports the flexible diaphragm (16) or the rigid base (12).  It would appear that the flexible diaphragm (16) and the rigid base (12) support the rigid top (14).)  With the “support” having a different scope than “rigid element,” the use “support” is not considered to be materially narrowing.        

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. 
	In claims 13 and 14, line 1, the limitation of “the at least one rigid element” lacks antecedent basis.  
	In claim 13, the limitation of “at least one rigid element [amended to --support-- in amended claim 1] includes at least one of a base, a top, and a stiffening panel” is ambiguous.  It is not understood how a  “top,” for example in the embodiment of Fig. 1, can be a support.   


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7 and 15-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
	Claim 7 appears to be a mixing of two embodiments (embodiment of Figs. 9A-9D & embodiment of Figs. 10A-10C).  Independent claim 7 goes to the barrier units having, inter alia, an inner envelope, an outer covering, and a plurality of alignment and reinforcing brackets with a 
	In the specification the inner envelope (410) and outer covering (430) appear to be disclosed at col. 6, line 61 to col. 8, line 43, for Figs. 9A-9D.  The specification’s discussion of Figs. 9A-9D disclose a bracket (col. 8, lines 33-43), but this an “L-shaped supporting bracket” without a disclosed hinge.  However, a bracket with a hinge is disclosed for Figs. 10A-10C (col. 8, line 44, to col. 9, line 23.    
	With the shape of the barrier in Figs. 9A-9D being triangular, it is not understood how the hinged bracket of Figs. 10A-10C would work.  Further, with the specification disclosing an L shaped bracket for Figs. 9A-9D it is not understood why the hinged bracket would be useful.  Thus, it does not appear that the specification has sufficient detail that one skilled in the art can reasonably conclude the inventor has possession of the invention of claim 7.  See MPEP 2163(I).  
	Claims 15-19 are rejected due to their dependence upon claim 7. 

Claim 22 and 2-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Dependent claim 22 appears to be a mixing of two embodiments (embodiment of Figs. 9A-9D & embodiment of Figs. 10A-10C).  Claim 22 depends from independent claim 1 which goes to barrier units having, inter alia, an inner envelope, tethers spanning the inner envelope, and a support that protects the inner envelope and maintains the inner envelope’s shape.  The combination of these limitations appears best disclosed in the embodiment of Figs. 9A-9D.  Figs. 
A bracket with a hinge as claimed in claim 22, however, is disclosed for Figs. 10A-10C (col. 8, line 44, to col. 9, line 23.  The specification’s discusses a bracket for Figs. 9A-9D (col. 8, lines 33-43), but this an “L-shaped supporting bracket” without a disclosed hinge.  
	With the shape of the barrier in Figs. 9A-9D being triangular, it is not understood how the hinged bracket of Figs. 10A-10C would work as claimed in claim 22.  Further, with the specification disclosing an L shaped bracket for Figs. 9A-9D it is not understood why the hinged bracket would be useful.  Thus, it does not appear that the specification has sufficient detail that one skilled in the art can reasonably conclude the inventor has possession of the invention of claim 22.  See MPEP 2163(I).  
	Claims 2-6 are rejected due to their dependence upon claim 22.


Priority Date of Claim 1
	Claim 1 claims a plurality of filled barriers with, inter alia, a tether spanning the inner envelope.  With the tether being first disclosed in the drawings in application no. 13/827,006 filed 14 March 2013, claim 1 is considered to have a priority date of 14 march 2013.  With a priority date of 14 March 2013 for claim 1, its dependents also have this priority date.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 6,334,736; 20th patent on IDS of 1 March 2020; “Johnson”) in further view of Ross (US 3,138,506).
	As to claim 1, Johnson discloses a wall of portable fillable barrier units (Fig. 1A-1C) arranged in a side by side format (from Fig. 2-4), the wall comprising: 
	a plurality of filled barrier units (shown in Figs. 2-4), each barrier unit having a base 42c of Fig. 1) and a plurality of walls (42a & 42b of Fig. 1), and including: 
	a collapsible inner envelope (12) defining a volume (shown in Figs. 1A-1C)  that is removably filled with a material (“for receiving a liquid substance” of col. 2, lines 55-67) to weight the barrier unit down (capable of this function); and
	at least one support (42a & 42b) configured to collapse with the inner envelope upon disassembly (implied from Fig. 1C) at least partially protecting the inner envelope and helping the inner envelope maintain the shape (from col. 3, lines 24-36).  
	Not disclosed is the collapsible inner envelope including a tether spanning across the inner envelope, the tether being configured to help the inner envelope maintain a shape.  Ross, however, discloses in a collapsible unit (from “inflatable structure” of col. 2, lines 10-16) with an inner envelope (2, 3 of Figs. 1, 2) with tethers (4 of Figs. 1, 2) that span across the envelope (shown in Figs. 1, 2).  It would have been obvious to one of ordinary skill in the art at the time of 
	As to claim 9, Johnson and Ross further disclose the barriers configured to be staked down (for 20 of Figs. 1A & 1B of Johnson being capable of being staked down).  
	As to claim 13, Johnson and Ross further disclose the support including a stiffening panel (42a & 42b of Johnson).  
	As to claim 14, Johnson and Ross further disclose the support configured to collapse with the inner envelope (from Fig. 1C) of Johnson upon removal of the material from the inner envelope. 

Claims 1, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in further view of Roelofs (US 2008/0190032).
	As to claim 1, Johnson discloses a wall of portable fillable barrier units (Fig. 1A-1C) arranged in a side by side format (from Fig. 2-4), the wall comprising: 
	a plurality of filled barrier units (shown in Figs. 2-4), each barrier unit having a base 42c of Fig. 1) and a plurality of walls (42a & 42b of Fig. 1), and including: 
	a collapsible inner envelope (12) defining a volume (shown in Figs. 1A-1C)  that is removably filled with a material (“for receiving a liquid substance” of col. 2, lines 55-67) to weight the barrier unit down (capable of this function); and
	at least one support (42a & 42b) configured to collapse with the inner envelope upon disassembly (implied from Fig. 1C) at least partially protecting the inner envelope and helping the inner envelope maintain the shape (from col. 3, lines 24-36).  

	As to claim 9, Johnson and Roelofs further disclose the barriers configured to be staked down (for Johnson at 20 of Figs. 1A & 1B being capable of being staked down).  
	As to claim 13, Johnson and Roelofs further disclose the support including a stiffening panel (42a & 42b of Johnson).  
	As to claim 14, Johnson and Roelofs further disclose the support configured to collapse with the inner envelope (from Fig. 1C of Johnson) upon removal of the material from the inner envelope. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 9,103,135.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent at issue .
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8,769,880.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent at issue claims an envelope, support (stiffening panel), and a tether and claims 1 and 2 of ‘880 patent disclose an envelope, stiffening panel, and a tethers.

Remarks
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication should be directed to Jeffrey L. Gellner at telephone number 571.272.6887.  The Examiner can normally be reached on Tuesday and Wednesday from 8:30 to 4:00, or Thursday mornings.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Eileen D. Lillis can be reached at 571.272.6928.   
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which in the instant patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

/Jeffrey L. Gellner/
Jeffrey L. Gellner
AU 3993, Central Reexamination Unit 
(571) 272-6887 

Conferees: /ple/ /E.D.L/                           SPRS, Art Unit 3993